Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 5/23/2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 -10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quevillon (US 8,517,988 in IDS) in view of Vion (US 6,210,587 in IDS).
Regarding claim 1, Quevillon teaches a method of providing ballasted clarification of water or wastewater, comprising: introducing an influent into a first zone (10), the influent comprising the water or wastewater and a coagulant (trivalent metallic salt); agitating or mixing (12) the influent in the first zone, wherein flocs develop in the influent caused at least in part by the coagulant; providing the influent from the first zone into a second zone (15); introducing polymer (flocculating agent previously defined as a polymer such as polyacrylamides) and ballast into the influent in the second zone, wherein the ballast has an aspect ratio of less than 1.15 (diameter of 50-150 µm implying a spherical shape thereby having an aspect ratio of around 1); agitating or mixing (108) the influent in the second zone, wherein the agitation or mixing in the second zone causes the ballast to move through the influent and penetrate the flocs; providing the influent from the second zone into a third zone (16); agitating or mixing the influent in the third zone, wherein the agitation or mixing (20) in the third zone causes larger flocs to form through collision of smaller flocs among the flocs; providing the influent into a clarifying tank having a bottom and a top, wherein the ballast particles in flocs cause the flocs to settle to the bottom of the clarifier; outputting an effluent from the top of the clarifying tank, the effluent comprising clear or substantially clear water (Fig. 1; C1/L37-52, C2/L41-59, and C8/L1-63).
It is noted that Quevillon only teaches the flocculating agent being a polymer in the background of the invention section and uses the generic term “flocculating agent” in the description of the invention.  It is Examiner’s position that one skilled in the art would have found the flocculating agent in Quevillon to be the specific flocculating agents previously defined, or it would have been obvious to do so. 
It is further noted that the effect of the ballast penetrating the flocs is considered an inherent result of agitating the ballast with the polymer in the second zone (Quevillon C1/L53-63 detailing the ballast bonding with the flocs and C8/L42-50 detailing ballast being added with the flocculant/flocs).  As such, all claimed method steps are identical and the effects would be considered inherent (see MPEP 2112.02 Prior art device anticipates the claimed process if the device carrier out the process during normal operation). 
It is also noted that Quevillon is silent on the aspect ratio of the ballast.  However, Quevillon teaches that the ballast has a certain diameter. A shape with a diameter is usually considered to be sphere like and would thus have an aspect ratio of 1 or close to 1.  Thus, one skilled in the art would have found that the ballast with a specific diameter would have an aspect ratio as claimed.  If it is argued that even though the diameter is taught, the aspect ratio is not clearly defined as being less than 1.15, then it would have been obvious to provide a shape of ballast with a specific diameter or aspect ratio close to 1 as it is recognized shape in Quevillon and slightly modifying the shape would have been an obvious matter (MPEP 2144.04 IV B).
It is further noted that Quevillon does not explicitly teach outputting an effluent from the top of the clarifier.  It is Examiner’s position that even though such an output is not explicitly shown, one skilled in the art would have found it to be inherent to a clarifier as clarified fluent would need to be removed else it would overflow, or it would have been obvious to do so given that clarifiers in the art (Vion Fig. 2) include an outlet for treated water at the top of the clarifier in order to effectively remove treated water thereby allowing for the process to operate in a continuous manner. 
Regarding claims 2-4, Quevillon teaches that some of the ballast is removed via a hydrocyclone (30) and reused in the second zone (Fig. 1 and C9/L1-30).
Regarding claim 5, it is submitted that Quevillon either teaches the performance rate claimed (C3/L54-C4/L14), or it would have been obvious due the operator having the ability to control the rise rate according to results desired.  
Regarding claim 6, Quevillon teaches that its method reduces loss of ballast by augmenting the recuperation rate (C3/L30-45). Since Quevillon teaches the same method steps claimed, the ballast loss would be the same similar even if not explicitly stated, or it would have been obvious to provide further augmenting steps as stated in Quevillon in order to ensure the desired ballast loss rate.  
Regarding claims 7 and 9, Quevillon teaches that a ballast material is provided and states that a common one is microsand.  Quevillon fails to teach the density of the ballast material.  Vion teaches a similar process where a ballast is added to aid in floc settling wherein the ballast has a particle density between 2-8 g/ml, and that the ballast material may be sand (claim 3).  Since Quevillon is silent on the density of the ballast, it would have been obvious to look to the art for examples of suitable densities for the ballast material.  As such, it would have been obvious for the ballast material to have a density greater than 3.5 g/ml as it is a known and commonly used ballast density in the art. 
Regarding claim 8, see claim 1 above for the aspect ratio.  
Regarding claim 10, Quevillon teaches that a ballast material is provided and states that a common one is microsand.  Quevillon fails to teach the ballast material being garnet.  Vion teaches that common ballast materials are sand and garnet.  Since the prior art of Vion recognizes the equivalency of sand and garnet in the field of ballast material, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the sand of Quevillon with the garnet of Vion as it is merely the selection of functionally equivalent ballast material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.

	Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. Applicant argues that Quevillon fails to teach the aspect ratio and that even though the micro-sand in Quevillon is defined by diameter, one would expect that the aspect ratio to be around 1.22.  As discussed in paragraph 8 above, a shape that is only defined by a diameter would lead one skilled in the art that the particle is sphere like. Even applying an aspect ratio of 1.22, the shape would still be considered substantially sphere like. Paragraph 8 above also discusses that a small change in shape to an aspect ratio of 1.15 would also have been an obvious matter of change in shape. As an aspect ratio of 1.15 and 1.22 are so close in shape one skilled in the art would have found that obviousness exists while the ranges are merely close but not overlapping. The argued difference in aspect ratio are so close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality (Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). 
Applicant has not provided any factual basis for support that an aspect range of 1.15 provides any unexpected results and merely states repeatedly in the specification that the aspect ratio “may” provide certain benefits ([0045], [0062], [0078]). No data is provided showing that aspect ratio in the claimed range is a critical component. The tables provided compare sand, garnet, and magnetite but there is not any listing of each of the aspect ratios, only the density. As such, the argued benefits could mostly be associated with the density, or due to the actual composition of the ballast. Evidence is needed to provide a basis for the position that the aspect ratio is a critical component especially when compared to aspect ratios that are extremely close but slightly higher than claimed. 
It is further noted that garnet is considered to be a commonly used ballast (see claim 10) and would be a known ballast used in Quevillon. No factual comparison or basis is provided that the argued better results are due to the shape of the garnet being in the claimed aspect ratio versus any garnet ballast used. No factual basis is provided showing that the garnet provided in the diameter range taught in Quevillon would have an aspect ratio outside the range claimed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777